Citation Nr: 1035002	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
in pertinent part, granted the Veteran's claim of entitlement to 
service connection for PTSD, and assigned a 30 percent disability 
evaluation, effective July 15, 2004.

In an August 2009 decision, the Board denied the Veteran's claims 
of entitlement to service connection for bilateral hearing loss, 
tinnitus, and for a disability manifested by blisters on the 
hands and feet, to include as secondary to herbicide agent 
exposure.  The PTSD claim was remanded in order to schedule the 
Veteran for a VA examination, which was conducted in November 
2009.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; panic attacks more than once a 
week; impairment of short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, and no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claim.  

The Board is satisfied that the development requested by the 
Board's August 2009 remand has been satisfactorily completed and 
substantially complied with.  This includes the above-noted 
development to schedule the Veteran for a VA examination.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required. Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 
(2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified. Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition. The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

Diagnostic Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals 
for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

PTSD

Background

In June 2005, the Veteran was afforded a VA examination.  The 
Veteran stated he had a "good" marriage of 26 years because his 
wife "puts up with[him]," although he admitted he often felt 
emotionally distant and detached from his wife, noting they did 
very little together socially.  He reported a "fair to good" 
relationship with his son and a "strained" relationship with 
his step-daughter.  The Veteran also stated that he had only one 
close friend, from his high school days, and he spoke with him 
approximately once per year.  

The examiner stated the Veteran was alert, oriented, and casually 
dressed with good personal hygiene.  His speech and gait were 
unremarkable, eye contact was fair, and he appeared to be 
cognitively intact.  He described his current mood as "angry" 
and his affect was dysphoric, restricted, and congruent with his 
mood.  His insight and judgment appeared good, thought processes 
were linear and coherent, and there was no evidence that the 
Veteran was responding to internal stimuli.  

The Veteran reported near daily intrusive memories of Vietnam 
which had increased in severity since the war in Iraq and 
Afghanistan. He avoided people, events, conversation, and 
activities that reminded him of Vietnam.  The Veteran experienced 
sleep impairment, accompanied by combat-related nightmares.  He 
had increased irritability, difficulty managing his anger, 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  The Veteran was working full time, involving 
solitary activities.  The Veteran also reported several periods 
of significant depression, experiencing a depressed and irritable 
mood, decreased energy, motivation, and vague suicidal thoughts.

The examiner diagnosed the Veteran with PTSD, chronic and severe, 
major depressive disorder, recurrent and severe, and assigned a 
GAF of 45.  The examiner further noted the Veteran reported he 
was taking no psychotropic medications.  

TL, a friend of the Veteran, submitted a statement in October 
2005, indicating the Veteran never wanted to go out with other 
friends, get to know people, or socialize like they did before he 
went to Vietnam.  TL further noted the Veteran had held many jobs 
in the past 11 years.  

In October 2005, the Veteran's wife stated she had been married 
to the Veteran for 28 years with one son and a daughter from a 
previous marriage.  She noted the Veteran had held many jobs and 
did not want to get too close to people.  She stated that "it 
was time to walk on egg shells again" when the war started in 
Iraq.  

In October 2005, MJS, a licensed clinical social worker, stated 
she had known the Veteran for years, he had a working 
relationship with her oldest son and had been a friend.  MJS 
stated she had witnessed a change in the Veteran over the past 10 
years, he avoided special events such as birthday parties and 
holiday celebrations.  He demonstrated increased irritability, 
startle response, sadness, and difficulty making decisions.  MJS 
stated the Veteran had changed employment many times over the 
past 10 years, becoming involved in verbal conflicts while at 
work which had affected his occupational capability.  

In December 2006, the Veteran underwent a VA examination.  The 
examiner noted the Veteran's claims file and medical records were 
reviewed.  The Veteran stated that he had "severe" symptoms of 
PTSD since his return from Vietnam, but had never thought of 
getting treatment for his condition and was not attracted to 
receiving treatment at VA.  He reported severe depression, the 
inability to concentrate, insomnia, intrusive thoughts and 
flashbacks, when triggered by smells and noises.  He denied 
having nightmares.  The Veteran reported he had been working for 
a large corporation for the past 10 years and he had no 
particular problem with his work.  He stated that his marriage at 
times was "rocky," although he was close to his wife. The 
examiner stated the Veteran could not name any clear functional 
impairment with regard to his marital and social life.   

The examiner noted the Veteran appeared somewhat depressed and 
somber.  His thought processes were logical, coherent and 
relevant.  He was overall mentally intact, cooperative, and well 
oriented to time, place, person, and situation.  His affect was 
flat. He stated that he had problems with his short term memory 
and that he compensated for this by making lists.  He stated he 
was anxious and sometimes had panic attacks.  He stated that he 
did experience road rage and anger control problems which he 
usually took out on himself.  He denied having hallucinations or 
delusions although he stated that sometimes he felt he would be 
"better off dead."  He denied having any intent to harm himself 
or others.  

The examiner stated the Veteran's problem behaviors had to do 
with his depression which he minimized as well as his lack of 
ability to concentrate.  The examiner opined that the Veteran was 
severely depressed and it had mild to moderate effects on his 
social adjustment.  

The examiner opined that the Veteran was severely depressed but 
that he carried on with his life and tried to function the best 
that he could.  The examiner opined that as likely as not he was 
worse than his current VA rating for PTSD.  

The examiner diagnosed the Veteran with PTSD with a GAF of 55; 
major depressive disorder secondary to PTSD with a GAF of 50, and 
an overall GAF of 50.  
 
The Veteran underwent a VA examination in November 2009 and the 
examiner initially noted the Veteran's medical chart and claims 
file was available and reviewed.  The Veteran had been married 
for the past 33 years, with a son and a step-daughter.  The 
Veteran was currently working as a contract worker in computers 
and he reported he was a "good worker" and making a living.

The Veteran reported that he dreamed all the time about Vietnam 
and "thrashed" around quite a bit.  He had significant 
intrusive thoughts "all the time" during the day, indicating 
smells, hunting, noises, and helicopters brought Vietnam back to 
him.  He had trouble with crowds and when in social situations he 
felt out of control.  He had trouble expressing his experiences, 
emotions, and feelings.  The Veteran indicated he no longer had a 
startle response but had hypervigilance.  He stated when he went 
into a restaurant he had to sit with his back to wall.  The 
Veteran stated he had trouble sleeping, and that he was quite 
irritable and angry most of the time.  The Veteran indicated that 
he had some trouble with concentration on the job.  The Veteran 
stated that his symptoms had affected his wife and relationship 
with his children.

The examiner stated the Veteran's appearance and hygiene were 
within normal limits and his ability to relate to the examiner 
was relaxed and cooperative.  He maintained eye contact and was 
able to communicate but had some distress in talking about his 
wartime experiences.  His stream of consciousness was spontaneous 
and well organized and his thinking was relevant and goal 
directed.  His thought content was free of hallucinations, 
delusions, obsessive thoughts, or paranoid ideas.  He had some 
anhedonia and some social withdrawal.  He had some vague thoughts 
of suicide but no suicidal ideation.  He was in contact with 
reality and oriented.  There was no sign of a personality 
disorder, pain disorder, or somatoform disorder.

The examiner diagnosed the Veteran with PTSD, chronic and 
moderate; depressive disorder, not otherwise specified (NOS); 
anxiety disorder, NOS, and assigned a GAF of 55.  The examiner 
noted the Veteran was a victim of abuse as a child and this might 
account for some of his PTSD symptomatology, however, it was most 
likely that his PTSD symptoms were the result of his military 
trauma.  The examiner stated the Veteran's depression and anxiety 
were secondary to his PTSD.  

Analysis

The Veteran was granted service connection for PTSD in a July 
2005 rating decision, and assigned a 30 percent disability 
evaluation, effective July 15, 2004.  The Veteran contends that a 
higher evaluation is warranted.

Based on the Veteran's statements, statements from the Veteran's 
wife and friends, along with medical evidence of record, weighing 
these findings together, the Board finds that the disability most 
closely approximates the criteria for a 50 percent rating and no 
higher. 

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan, 16 Vet. App. at 442.  If the evidence demonstrates that 
a claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be caused by 
those listed in the rating criteria, the appropriate equivalent 
rating will be assigned.  Id.

The Veteran endorsed many of the symptoms associated with a 50 
percent disability rating for PTSD.  Specifically, he reported or 
was noted to have a flattened affect, anxiety, panic attacks, 
irritability, feelings of detachment, hypervigilance, and sleep 
impairment.  Despite these symptoms, he reported a fair to good 
and stable relationship with his wife and son, and a strained 
relationship with his step-daughter. 

In multiple VA examinations, the Veteran was assigned GAF scores 
indicative of moderate to serious impairment, ranging from 45 to 
55.  He reported problems with nightmares and hypervigilance 
which kept him awake at night.  He indicated he felt depressed, 
to include contemplating suicide.  The Veteran, however, stated 
he did not need nor want treatment or medication and has not 
sought treatment for PTSD.

The examiners who conducted the VA examinations explained the 
reasons for their opinions and they are consistent with the 
evidence of record.  Therefore, these opinions are entitled to 
substantial probative weight. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Weighing these findings together, the Board finds that the 
disability most closely approximates the criteria for a 50 
percent rating and no higher. 

The criteria for the next higher rating, 70 percent, are met if 
the Veteran has deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.

The Veteran reported that his marriage was "good" and that he 
had satisfactory relationships with his children.  Although the 
Veteran reported he had no friends, two individuals who 
considered themselves friends of the Veteran submitted lay 
statements on his behalf (See October 2005 statements of TL and 
MJS). He also kept in contact with Veterans with whom he served 
via e-mail.  

There is no impairment in occupational functioning as the Veteran 
has been steadily employed for the past 10 years.  Although there 
is some conflicting evidence regarding the Veteran's employment 
history, in his VA compensation and pension examinations, he had 
reported working for the same company for the past 10 years. He 
reported during his December 2006 VA examination that he had no 
particular problems with his work because he worked in a solitary 
fashion, and he additionally had lost no time from work due to 
his PTSD.

The Veteran does not have deficiencies in most of the areas 
required for a 70 percent rating.  He has been shown to not have 
most of the symptoms listed as examples in the 70 percent 
criteria to include suicidal ideation (although he endorsed vague 
suicidal thoughts), obsessional rituals, speech that is 
intermittently illogical, obscure, or irrelevant, neglect of 
personal appearance, or the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130. 

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
50 percent rating for the entire appellate period.  38 C.F.R. 
§ 4.7; See Fenderson, 12 Vet. App. at 126. 

Extra-Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2009).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected PTSD has caused frequent periods of hospitalization or 
marked interference with employment.  As noted above, the Veteran 
is employed full time, reported that he is a "good worker" and 
had no particular problems at work due to PTSD.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected PTSD reasonably describes his 
disability levels and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Total Rating based on Individual Unemployability

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Moreover, the Veteran is currently employed on a full-
time basis.  As the Veteran has not raised such a claim and there 
is no objective evidence of unemployability due to the service-
connected PTSD, TDIU is not warranted in the instant case. 


ORDER

Entitlement to an initial disability evaluation of 50 percent for 
PTSD is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


